PER CURIAM: *
The Federal Public Defender appointed to represent Jose Antonio Moctezuma-Bar-ragan has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Moctezuma-Barragan has not filed a response. We have reviewed the relevant portions of the record as well as counsel’s Anders brief, Federal Rule of Appellate Procedure 28(j) letter, and response to our directive for clarification. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.